Citation Nr: 1712591	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability, to include as due to hypoacusia.  

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a bilateral hip disability.

9.  Entitlement to service connection for a bilateral ankle disability.

10.  Entitlement to service connection for a heart disability to include as secondary to exposure to herbicide agents.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing but in September 2012 he withdrew his request for a hearing.  There is no request for a hearing pending.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a hearing loss disability is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have a diagnosed hearing loss disability.
CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in May 2009 and April 2011. 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and opinions obtained.

While the Board is remanding the Veteran's other service connection claims for records development and VA examination, the Board has determined that it is not necessary to remand the claim for hearing loss disability.  The other claims all have some evidentiary basis that the Veteran might have the disabilities claimed.  As discussed below, the medical evidence affirmatively establishes that there is no hearing loss disability.  The evidence does not suggest that the Veteran has sought treatment for hearing loss or that a hearing loss disability would otherwise be reflected in any outstanding treatment records.  Accordingly, the Board concludes the Veteran is not prejudiced by deciding the hearing loss claim at this time.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing harmless error).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Sensorineural hearing loss, as an organic disease of the nervous system, is listed under § 3.309 as a chronic disease.  For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he currently has hearing loss resulting from his active service.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz (Hz) is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's entrance audiological examination occurred in December 1967 and his separation audiological examination occurred in October 1969.  The Board notes that prior to 1967, service department audiometric results were reported in standards set forth by the American Standards Association.  Since January 1, 1967, at the earliest, audiometric results standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, because it is unclear whether the Veteran's thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In order to facilitate data comparison, the thresholds converted to the ISO-ANSI standard are stated in parenthesis.  

At the August 1967 entrance examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
10 (20)
15 (25)
5 (10)
		LEFT
20 (35)
10 (20)
0 (10)
10 (20) 
15 (20)

Service treatment records do not reveal any complaints, diagnosis, or treatment for hearing loss.  

At the separation examination in October 1969, the pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
10 (20)
15 (25)
NT
20 (25)
		LEFT
0 (15)
10 (20)
10 (20) 
NT
20 (25)

As noted, it does not appear the Veteran's hearing was tested at the 3000 Hz level or if it was, the result was not recorded.

After service, the only hearing test of record occurred in an April 2011 VA examination. 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
15
		LEFT
15
10
5
15
15

His speech discrimination score was 100 percent bilaterally.

Analysis

The Board finds that a current hearing loss disability has not been demonstrated. There is no medical evidence in the file, either service or civilian, that the Veteran has been diagnosed with any type of hearing loss disability as defined by 38 C.F.R. § 3.385.  The service records do not contain any evaluation of the Veteran for a hearing loss disability and the separation examination did not specify a hearing loss problem.  The treatment notes of record since separation are silent for any hearing loss problem.  The only hearing test since service, the April 2011 VA examination, demonstrated no hearing loss disability.  There is no indication the Veteran has ever sought treatment for hearing loss since separation.  In sum, the evidence is against a finding that the Veteran has been diagnosed with a hearing loss disability.  

One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").

The Board acknowledges that the Veteran submitted a letter from Dr. N.O. dated in March 2009.  Doctor N.O. apparently obtained a history from the Veteran of service noise exposure.  She states he has a left ear hearing loss problem since he has not been able to hear very well with others having to repeat themselves and that he experiences problems hearing the radio or TV.  Doctor N.O. does not present or record any audiometric testing establishing a diagnosis of a left ear or bilateral hearing loss problem.  Instead, she appears to rely solely upon the Veteran's history that he has what he perceives to be a hearing loss disability.  While the Veteran is competent to report any symptoms of hearing loss, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses), the Veteran does not have the competency to state he has a hearing loss disability.  Furthermore, as noted, audiometric test or the Maryland CNC test is required to demonstrate a disability of impaired hearing.  See 38 C.F.R. § 3.385; see also 38 C.F.R. §§ 4.85, 4.86.  Thus, the Board places little probative value upon Dr. N.O.'s opinions on hearing loss as there is no evidence she relied upon results of an audiometric or Maryland CNC test that established a hearing loss disability as defined by § 3.385.  Moreover, a subsequent hearing test showed normal hearing bilaterally.  

As there is no competent evidence of a current hearing loss disability or disorder due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence is also against a finding of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Because the medical evidence does not establish that the Veteran has a current hearing loss disability, in this case, the Board finds that the Veteran is not entitled to service connection for a hearing loss disability. 

While the Veteran believes that he currently has hearing loss and it is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of hearing loss is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinions regarding whether he currently has hearing loss, and if so, its relationship to service, is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Accordingly, the weight of the medical evidence is against a current disability of hearing loss related to service, and the claim must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2016); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to service connection for a hearing loss disability is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the remaining claim.  See 38 C.F.R. § 19.9 (2016).  

In this regard, the Veteran was notified in May 2009 and April 2011 that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The Veteran has submitted a March 2009 letter from a physician, Dr. N.O. and outpatient treatment notes and tests that appear to be related to the heart.  In addition, the file contains VA treatment from April 2009 to August 2009.  However, in July 2016 the Veteran notified the RO of additional VA treatment.  As a result, remand is warranted to obtain the missing records.  The Veteran should also be asked to submit or authorize VA to obtain any additional relevant private treatment records.  

VA examinations and/or opinions have not been obtained regarding the issues being remanded.  In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, the record suggests that the Veteran has complaints of pain and other symptoms in numerous joints.  For example, the March 2009 letter from Dr. N.O. notes the Veteran's reports of knee instability, swelling, clicking, and other sensations, as well as pain in his hips, right shoulder, back, and neck.  The Veteran's service records reflect his award of a parachute badge.  Parachuting has the obvious potential to injure joints.  As such, the Board finds that a medical opinion and examination is necessary prior to deciding the orthopedic issues on appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims remaining on appeal.  All identified VA records should be added to the claims file, to specifically include all records of relevant treatment since August 2009.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After records development is completed, the Veteran should be afforded a VA orthopedic examination to determine the presence and nature of any leg, knee, spine, hip, ankle, or right shoulder disability.  The claim file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It is noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should provide diagnoses for any leg, knee, spine, hip, ankle, and right shoulder disabilities.  For each diagnosed disability, the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to service, to include the Veteran's multiple parachute jumps.  A rationale for all opinions expressed should be provided.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  For example, if service-connection for a left knee disability is granted on appeal or evidence of a current heart disability is received the AOJ should consider whether additional medical opinions are necessary.  

4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and allow a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


